DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  the word “and” should be included between the last two structures in the claim.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  the word “and” should be included between the last two structures in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 18, and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 provides the antigen is associated with “h malaria”. The examiner believes the “h” was a typo as it is unclear what is intended by “h malaria”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 12, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2015/0086585.
	‘585 disclose pharmaceutical compositions and methods of potentiating an immune response in a mammal comprising the same agents claimed herein – a triterpene saponin and an antigen. See compound of formula X on page 20: 
    PNG
    media_image1.png
    112
    241
    media_image1.png
    Greyscale
which is identical to applicant’s compound of formula i: 
    PNG
    media_image2.png
    185
    433
    media_image2.png
    Greyscale
wherein the scope of V is identical in both, the scope of Y is identical in both, the scope of W is –CHO herein and –CHO or Me in ‘585, and the scope of Z is identical. Likewise, ‘585 teaches to add antigens (see claim 40) such as those associated with influenza or varicella-zoster viruses (see [0358]) and that related saponins are active as adjuvants for malaria vaccines (see [0005]). ‘585 discloses the species 
    PNG
    media_image3.png
    212
    450
    media_image3.png
    Greyscale
as a preferred embodiment which would anticipate the instant claims and is seen to be the same as instant species: 
    PNG
    media_image4.png
    275
    815
    media_image4.png
    Greyscale
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0086585.
	The claims of the instant application are drawn to pharmaceutical compositions comprising compounds of formula I and an immunologically effective amount of an antigen associated with a bacteria or virus. Formula I is represented structurally as: 
    PNG
    media_image5.png
    203
    438
    media_image5.png
    Greyscale
with preferred species such as: 
    PNG
    media_image6.png
    313
    812
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    253
    738
    media_image7.png
    Greyscale
or 
    PNG
    media_image8.png
    275
    811
    media_image8.png
    Greyscale
.
	‘585 disclose pharmaceutical compositions and methods of potentiating an immune response in a mammal comprising the same agents claimed herein – a triterpene saponin and an antigen. See compound of formula X on page 20: 
    PNG
    media_image1.png
    112
    241
    media_image1.png
    Greyscale
which is identical to applicant’s compound of formula I: 
    PNG
    media_image2.png
    185
    433
    media_image2.png
    Greyscale
wherein the scope of V is identical in both, the scope of Y is identical in both, the scope of W is –CHO herein and –CHO or Me in ‘585, and the scope of Z is identical. Likewise, ‘585 teaches to add antigens (see claim 40) such as those associated with influenza or varicella-zoster viruses (see [0358]) and that related saponins are active as adjuvants for malaria vaccines (see [0005]). ‘585 discloses the species 
    PNG
    media_image3.png
    212
    450
    media_image3.png
    Greyscale
as a preferred embodiment which would anticipate the instant claims and is seen to be the same as instant species: 
    PNG
    media_image4.png
    275
    815
    media_image4.png
    Greyscale
except for having one less methylene-group in the instant T-group. The compositions of ‘585 are 
	However, these compounds would have been prima facia obvious in view of ‘585 and are completely embraced therein. Moreover, as noted in MPEP 2144.09, homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious), and If the claimed invention and the structurally similar prior art species share any useful property, that will generally be sufficient to motivate an artisan of ordinary skill to make the claimed species, In fact, similar properties may normally be presumed when compounds are very close in structure. Dillon, 919 F.2d at 693, 696, 16 USPQ2d at 1901, 1904. In the instant case, the species of the instant claims identified as
    PNG
    media_image4.png
    275
    815
    media_image4.png
    Greyscale
is seen to be a homolog of the species 
    PNG
    media_image3.png
    212
    450
    media_image3.png
    Greyscale
of ‘585 wherein the instant compound has a C10-alkyl linking group and the art has a C11-alkyl linking group. As such, the examiner notes all of the features claimed herein are taught and suggested in ‘585 and are thus seen to be prima facia obvious. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,718,850. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are drawn to substantially overlapping subject matter or obvious variations of the same. For example, claim 2 of ‘850 is drawn to the compound having the formula: which would anticipate the compounds of the instant compositions. Likewise, claims 3-4 provide for pharmaceutical compositions and those also containing an antigen. As such, the examiner believes the instant compositions would . 

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/649,892.
The claims of the instant application are drawn to pharmaceutical compositions comprising various triterpene saponins and an antigen for a bacteria or virus and methods of potentiating an immune response with the same.
‘892 is drawn to pharmaceutical compositions comprising a substantially overlapping group of  compounds and a TLR agonist, a vaccine comprising the same and methods of potentiating an immune response with the same. It is noted that the preferred species in each set of claims are drawn to the same compounds of formula I. What is not taught is to add an antigen for a bacteria or virus as in the instant claims. However, when reviewing the specification to determine that which the vaccines and pharmaceutical compositions of ‘892 are intended to be used for, it would have been prima facia obvious to add the additional viral or bacterial antigen to the compositions claimed in ‘892 since it is suggested to do the same. See for example page 33. 
This is a provisional nonstatutory double patenting rejection.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-9 of copending Application No. 16/604,867 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are drawn to substantially overlapping subject matter in 
    PNG
    media_image9.png
    263
    761
    media_image9.png
    Greyscale
and a bacterial or viral antigen. A skilled artisan would see the applications were substantially overlapping and that the methods of potentiating an immune response as claimed herein would be prima facia obvious in view of the compositions intended for the same utility as set forth in ‘867.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/608,296 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant compositions comprising the compounds of formula I and an antigen for a bacteria or virus would be prima facia obvious in view of the adjuvant systems of ‘296 which contain the same compounds of formula I but lack the antigens required herein. However, it would have been prima facia obvious to add the antigens of the instant application into the compositions of ‘296 since the purpose of adjuvants is to enhance the efficacy of an antigen in a vaccine. Likewise, when reviewing the specification to determine that which the . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,906,926. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are drawn to substantially overlapping subject matter. It is noted that ‘926 is drawn to compositions and methods which would anticipate the instant claims since they are limited to the use of the same compound as set forth in claims 3 and 13 of the instant application, and also embrace compositions comprising a viral or bacterial antigen and correlative methods of treatment. A skilled artisan would see the claims of ‘926 as being completely embraced by the instant claims and anticipating the same.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 17/005,110 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because a skilled artisan would see that the applications are substantially overlapping. Both applications are drawn to pharmaceutical compositions comprising the same compounds and an antigen for a bacteria or virus and correlative methods of treatment with the same. A skilled artisan would see the applications are substantially overlapping and proma facia obvious.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVISS C MCINTOSH III whose telephone number is (571)272-0657.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TRAVISS C. MCINTOSH III
Primary Examiner
Art Unit 1623



/TRAVISS C MCINTOSH III/Primary Examiner, Art Unit 1623